Title: To George Washington from Moses Robinson, 10 May 1791
From: Robinson, Moses
To: Washington, George



Sir
Bennington [Vt.] May 10th 1791

I beg leave to Recommend to your notice Mr Tolman a Citizen of Vermont who is on a tour for his health; and, Consisting with that, wishes for an Employment at the Seat of the Goverment of the union if an office of which he is Capable, and in which the public Service might be promoted, might be Conferrd. Mr Tolman has the merit of long & Satisfactory Services in Sundry public Employments for his request, perticularly, in this State those of paymaster, & Secretary to the Governor & Council; and I Can freely Recommend him as a man of Good moral Character—of faithfulness in Business, and, I believe, Ingenious in the good branches of Clerkship. If an office of this kind Could be Conferrd, in which the public might be benifited by his service (his health permitting) and he Receive a Compensation, it would lay him and his Family under perticular Obligations—be Considered as a token of your favour towards this newly Confederated Republic, and Could not fail of being duly acknowledged. With the most Ardent wish for your happiness, and the prosperity

of the Government of the union, I have the honor to be, with Sentiments of the highest Respect, Sir, your very obedient & humble servant

Moses Robinson

